C. A. 5th Cir. Application for stay of execution of sentence of death scheduled for Saturday, September 28, 1985, presented to Justice White, and by him referred to the Court, is granted pending the disposition by this Court of the petition for writ of *939certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.
Justice O’Connor took no part in the consideration or decision of this application.